406 F.2d 773
GIM WOON HUEY, aka Poy Huey, aka Robert Huey, aka Fook Yen Lock, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 22283.
United States Court of Appeals Ninth Circuit.
January 14, 1969.

On Petition for Review of an Order of the Immigration and Naturalization Service.
Joseph S. Hertogs (argued), of Jackson & Hertogs, Fallon, Hargreaves & Bixby, San Francisco, Cal., for appellant.
David R. Urdan (argued), Asst. U. S. Atty., Cecil F. Poole, U. S. Atty., Stephen M. Suffin, INS, San Francisco, Cal., Joseph Sureck, Regional Counsel, San Pedro, Cal., for appellee.
Before HAMLEY, JERTBERG and CARTER, Circuit Judges.
PER CURIAM:


1
The final order of the Board of Immigration Appeals of the United States Department of Justice, on review in this cause, is affirmed on the authority of No. 22282, Kwai Chiu Yuen v. Immigration and Naturalization Service, 9 Cir., 406 F.2d 499.